DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on April 14, 2022 and wherein the Applicant has amended claims 1-2, 4, 7-8, 11, 17. 
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the objection of drawings due to formality issues related to the features recited in claim 1, as set forth in the previous Office Action, the Applicant’s claim amendment and argument, see paragraph 4 of page 6 in Remarks filed on April 14, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification due to formality issues related to the features recited in claim 1, as set forth in the previous Office Action, the claim amendment, and argument, see paragraph 3 of page 6 in Remarks filed on April 14, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of specification due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 2, 11-20 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 5 of page 6 in Remarks filed on April 14, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 2, 11-20 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 6-7 of page 6 in Remarks filed on April 14, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “processing the external microphone signals and the internal microphone signals through a low pass process …” and wherein “the internal microphone signals” has an insufficient antecedent basis for the limitation in claim 1 and causes confusing because it is unclear what “the internal microphone signals” is and it is unclear what is processed by “processing … through a low pass process …” and thus, renders claim indefinite. Claim 1 further recites “processing the external microphone signals and the internal microphone signals through a low pass process comprising filtering by a low frequency spatial filter and filtering by a low frequency spectral filter” and “processing the external microphone signals , and no the internal microphone signal, through a highpass process comprising filtering by a high frequency spatial filter and filtering by a high frequency spectral filter” which are further confusing because it is unclear what is filtered by “filtering”, and it is unclear whether “the external microphone signals”, “the internal microphone signals”, both thereof, or some other signals to have been processed including “filtering by a low frequency spatial filter”, “filtering by a low frequency spectral filter”, “filtering by a high frequency spatial filter”, and/or “filtering by a high frequency spectral filter” and thus, further renders claim indefinite. Claims 2-10 are rejected due to the dependencies to claim 1.
Claim 7 further recites “applying spatial filtering gains on the filter input” and wherein “the filter input” has an insufficient antecedent basis for the limitation, which causes confusing because it is unclear what “the filter input” is and it is unclear whether “the filter input” is referred to “the external microphone signals”, one thereof, “an internal microphone signal”, “the internal microphone signals”, one thereof, or output of “a low frequency spectral filter” and thus, renders claim indefinite. Claim 8 is rejected due to the dependency to claim 7.
Claim 17 is rejected for the at least similar reason as described in claim 7 above since claim 17 recited the similar deficient feature as recited in claim 7. Claim 18 is rejected due to the dependency to claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al (US 10972844 B1, hereinafter Chiang).
Claim 11: Chiang teaches a system (title and abstract, ln 1-13, including a set of earphones in figs. 2-3, details in fig. 4) comprising:
a plurality of external microphones (microphones 220 as microphone array and preprocessing via switching module 301a and beamforming module 301b in fig. 3, col 7, ln 15-17) configured to sense external sounds through air conduction (microphones 220 provided on the outside of the earphone 200 in fig. 2, col 3, ln 15-24 and sensing the human speech signal by talking, col 3, ln 32-39) and generate corresponding external microphone signals (speech signal VO2 in fig. 3, col 3, ln 12-14);
an internal microphone (accelerometer 210 in figs. 2-3 and 411/421 in fig. 4) configured to sense a user’s bone conduction during speech (providing bone conduction audio signal BT from the accelerometer 210 in fig. 2, col 3, ln 39-42; it is well-know in the art that an accelerometer for sensing bone conduction audio is a type of bone-conduction microphone) and generate a corresponding internal sound sensor signal (signal BT outputted to band-pass filter 202c in fig. 3);
a lowpass processing branch (including low pass filter below the crossover frequency 1500 Hz or 1.5kHz, col 4, ln 62-67, band-pass filter, etc., in fig. 4, the band-pass filter falls between 20Hz and 1kHz below the 1.5kHz, i.e., low frequency range, col 5, ln 1-7) configured to receive the corresponding external microphone signals (the signal VO2 to Low-pass filter 202b in fig. 3) and the corresponding internal microphone signal (the signal BT to the band-pass filter 202c) and generate a lowpass output signal (including the signals S2, S3 outputted from the Low-pass filter 202b and Band-pass filter 202c in fig. 3);
a highpass processing branch (including high-pass filter 202a by taking the signal VO2 in fig. 3) configured to receive the corresponding external microphone signals (via the switching module 301a and beamforming module 301b to take signal VO2 or SS1 to the High-pass filter 202a in fig. 3), and not the corresponding internal microphone signal (the BT signal is not fed to the high-pass filter 202a in fig. 3), and generate a highpass output signal (the signal S1 in fig. 3); and
a crossover module (including Signal synthesis module 303, Subspace speech enhancement module 302b, signal separation module 302a, etc., in fig. 3) configured to mix the lowpass output signal (first mixing S2, S3 via signal separation module 302a and subspace speech enhancement module to generate a signal S4 in fig. 3) and highpass output signal (combining S1, S4 via the signal synthesis module 303 in fig. 3) to generate an enhanced voice signal (output speech signal OS in fig. 3, col 6, ln 35-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (above) and in view of reference Nesta et al (US 20160029120 A1, hereinafter Nesta).
Claim 1: Chiang teaches a method for enhancing a headset user’s own voice (earphone, title and abstract 1-13, an approach carried in a system in figs. 2-4), comprising:
receiving a plurality of external microphone signals from a plurality of external microphones configured to sense external sounds through air conduction (speech signal VO2 via the switching module 301a and beamforming module 301b and the received VO1 from microphone 220 in fig. 3, col 3, ln 15-24 and sensing the human speech signal by talking, col 3, ln 32-39 and discussion in claim 11 above, about external microphone signals);
receiving an internal microphone signal from an internal microphone configured to sense a bone conduction sound from the user during speech (BT signal received from an accelerometer 210 used for bone conduction sound, col 3, ln 39-42; discussion in claim 11, about internal microphone signal above);
processing the external microphone signals and the internal microphone signals through a low pass process (the signal VO2, the signal BT are processed by Low-pass filter 202b, band-pass filter 202c in fig. 3; the band-pass filter falls between 20Hz and 1kHz, and the low pass filter falls below 1500 Hz, col 4, ln 62-67, i.e., both are low frequency range in human speech signal in general, col 5, ln 1-7, and the discussion in claim 11 above)
processing the external microphone signal through a highpass process (the VO2 via the High-pass filter 202a in fig. 3 and discussion in claim 11 above), and not the internal microphone signal, through a high pass process (the BT signal is not fed to the high-pass filter 202a in fig. 3); and
mixing the lowpass processed signals and highpass processed signals to generate an enhanced voice signal (first mixing S2, S3 via signal separation module 302a and subspace speech enhancement module 302b to generate a signal S4; the signal S4, S1 further combined via the signal synthesis module 303 to output speech signal OS in fig. 3, col 6, ln 35-39).
However, Chiang does not explicitly teach wherein the lowpass process comprising filtering by a low frequency spatial filter and filtering by a low frequency spectral filter; and the high pass process comprising filtering by a high frequency spatial filter and filtering by a high frequency spectral filter.
Nesta teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-18 and a method in fig. 4 and carried by a system in figs. 1-2) and wherein a lowpass process and a highpass process are disclosed (via a subband analysis filter bank 102 to generate k frequency bands, the processing is performed individually for each of the k frequency bands, para [0016], and thus, low pass band and high pass band are inherently included in the k frequency bands) and wherein the lowpass process comprising filtering by a low frequency spatial filter (at step 408 in fig. 4, blind source separation BSS FIR spatial filter updated under ICA adaptation in each subband of the k frequency bands, para [0027]) and filtering by a low frequency spectral filter (at step 410, spectral post-filtering is performed individually in each subband of the k frequency bands prior to performing subband synthesis in fig. 4, such as Wiener filtering or binary masking, para [0020]; or subband spectral filter bank 628 in fig. 6); and the high pass process comprising filtering by a high frequency spatial filter (at step 408 in fig. 4 and the discussion above, at high pass band) and filtering by a high frequency spectral filter (at step 410 in fig. 4, and the discussion above, at high pass band of the subband spectral filter bank 628 in fig. 6) for benefits of achieving a performance improvement in enhancing speech recognition by accurately and effectively canceling acoustic environmental noises (e.g., spectral filtering to enhance near-end audio signal, para [0020]; enhancing echo cancellation para [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the lowpass process and the highpass process and wherein the lowpass process comprising filtering by the low frequency spatial filter and filtering by the low frequency spectral filter; and the high pass process comprising filtering by the high frequency spatial filter and filtering by the high frequency spectral filter, as taught by Nesta, to the lowpass process and the highpass process in the method, as taught by Chiang, for the benefits discussed above.
Claim 2: the combination of Chiang and Nesta further teaches, according to claim 1 above, wherein the lowpass process further comprises lowpass filtering of the external microphone signals and the internal microphone signal (Chiang, low-pass filter 202b, band-pass filter 202c with 10Hz-1kHz frequency band, discussion in claims 1, 11 above and Nesta, long filters for low frequencies, para [0025]).
Claim 3: the combination of Chiang and Nesta further teaches, according to claim 1 above, wherein the highpass process further comprises highpass filtering of the external microphone signals (Chiang, the high-pass filter 202a for the microphone signals SS1 or VO2 in fig. 3 and Nesta, the analysis bank 102 in figs. 1-2).
Claim 4: the combination of Chiang and Nesta further teaches, according to claim 1 above, wherein filtering by the low frequency spatial filter comprises generating low frequency speech (Chiang, output signal S2 in fig. 3 and Nesta, echo cancelled signal from subband audio channel AEC 104 at each subband, including low frequency band) and error estimates (ERLEk as loss enhancement ratio or residual echo as an error estimate, para [0018]), and filtering by the low frequency spectral filter comprises generating an enhanced speech signal (Nesta, the spectral processing 110 at each of subbands in fig. 1, and enhancing the near-end signal, para [0020], including speech signal, para [0022]).
Claim 6: the combination of Chiang and Nesta further teaches, according to claim 1 above, detecting voice activity in the external microphone signals and/or internal microphone signals (Chiang, the accelerometer signal to facilitate a voice activity detection VAD, col 1, ln 29-33 and Nesta, single/double talk detect by the single/double talk estimator 106 in fig. 1, para [0018]).
Claim 7: the combination of Chiang and Nesta further teaches, according to claim 1 above, wherein filtering by the low frequency spatial filter comprises applying spatial filtering gains (Nesta, weights wl and ws are applied for estimating near-end signal component in the first output Ŷkl(l), para [0020]) on the filter input (Nesta, the signal Ŷkl(l)) and generating voice and error estimates (estimating the near-end signal component at the first output Ŷkl(l) and the residual echo components at the remaining outputs Ŷk2(l), Ŷk3(l), …, ŶkN(l), para [0020]), wherein the spatial filtering gains are adaptively computed based at least in part on a noise suppression process (Nesta, via the equation in para [0019], and wherein the equation related to the echo cancelation output Ẋk(l) in fig. 1).
Claim 8: the combination of Chiang and Nesta further teaches, according to claim 7 above, wherein filtering by the low frequency spectral filter comprises evaluating features from the voice and error estimates (Nesta, by combining the estimated signal components through a standard spectral filtering approach to separate desired signal from the mixture by evaluating signal-to-noise ratio SNR exceeding a predetermined threshold, as the claimed features), adaptively classifying the features and computing an adaptive mask (judging the SNR value of whether the predetermined threshold is exceeded or not, and determine for separating the desired signal from the mixture, i.e., in an adaptive manner, para [0020]).
Claim 12 has been analyzed and rejected according to claims 11, 2 above.
Claim 13 has been analyzed and rejected according to claim 11, 3 above.
Claim 14 has been analyzed and rejected according to claims 11, 4 above.
Claim 16 has been analyzed and rejected according to claims 11, 6 above.
Claim 17 has been analyzed and rejected according to claims 11, 7 above.
Claim 18 has been analyzed and rejected according to claims 11, 8 above.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (above) and in view of references Nesta (above) and Shin et al (“A Priori SNR Estimation Using Air- and Bone-Conduction Microphones”, IEEE/ACM Transactions on Audio, Speech, and Language Processing, Vol 23, No. 11, November 2015).
Claim 5: the combination of Chiang and Nesta teaches all the elements of claim 5, according to claim 4 above, including the enhanced speech signal (Chiang, the output of OS in fig. 3 and Nesta, the enhanced audio signal including speech signal, para [0020]-[0022] and the discussion in claim 4 above), except applying an equalization filter to the enhanced speech signal to mitigate distortion from the bone conduction sound.
Shin teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-19) and wherein an equalization filter is disclosed (represented by Hb(l,k) as an time-varying equalization filter, 2, p.2016, col 2) to the enhanced speech signal to mitigate distortion from the bone conduction sound (the Hb(l,k) applied to the bone-conduction microphone BC signal Sb(l,k) to restore the original characteristic of normal speech, p.2016, col 2) for benefits of achieving an enhancement of speech signal even though in an noisy environment (abstract, in highly noisy environment, p.2015, col 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the equalization filter to the enhanced speech signal to mitigate distortion from the bone conduction sound, as taught by Shin, to the method, as taught by the combination of Chiang and Nesta, for the benefits discussed above.
Claim 15 has been analyzed and rejected according to claims 14, 5 above.

Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (above) and in view of references Nesta (above) and Thuy et al (US 20170148428 A1, hereinafter Thuy).
Claim 9: the combination of Chiang and Nesta teaches all the elements of claim 9, according to claim 1 above, including receiving a speech signal (Chiang, via the microphones 220 and accelerometer 210 in fig. 3 and Nesta, via the microphone 114 in fig. 1), except receiving error signals, and a voice activity detection data and updating transfer functions if voice activity is detected.
Thuy teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-16 and a method in fig. 12 and carried out by a system in fig. 5) and wherein receiving a speech signal (via a vibration sensor 40 to sense the vibration cheek due to user’s speech in fig. 5, para [0080]), error signals (from feedback microphone 28 to pick up residual noise component perceived by the user, para [0075]), and a voice activity detection data (output from the VAD 60 in fig. 5) and updating transfer functions if voice activity is detected (applying the feedback filtering transfer function applied to the feedback filter by a dynamic switch means, para [0049], i.e., feedback filter is updated by the applied feedback filtering transfer function; or first and second feedforward filter can be arranged to perform anti-occlusion noise in the presence of voice activity, para [0048]) for benefits of achieving an specific noise reduction in the speech pickup device in the different acoustic conditions (e.g., first feedback filtering gain lower than a second feedforward filtering gain  for performing anti-occlusion in presence of voice activity, para [0048], and abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein receiving the speech signal, the error signals, and the voice activity detection data and updating transfer functions if voice activity is detected, as taught by Thuy, to the receiving speech signal in the method, as taught by the combination of Chiang and Nesta, for the benefits discussed above.
Claim 10: the combination of Chiang, Nesta, and Thuy further teaches, according to claim 9 above, comparing an amplitude of the spectral output to a threshold to determine a bone conduction distortion level (Thuy, the bone conduction signal is used to perform VAD in fig. 5, the obtained values Rms1, Rms2, …, RmsN which compares the energy with respect to thresholds and determining X filters of the feedforward branch should be selected to modify the filter coefficients in real time of the HFF associated with the bone conduction in fig. 5) and applying voice compensation based on the comparing (the feedforward filter should be selected to modify the filter coefficient, para [0150]).
Claim 19 has been analyzed and rejected according to claims 11, 9 above (an equalizer disclosed by Thuy, element 52 in fig. 5).
Claim 20 has been analyzed and rejected according to claims 19, 10 above.

Response to Arguments

Applicant's arguments filed on April 14, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1-2, 4, 7-8, 11, 17, a response is considered necessary for several of applicant’s arguments since references Chiang, Nesta will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “The cited references do not disclose the quoted recitation” which is indicated as “processing the external microphone signals, and not the internal microphone signal, through a highpass processing comprising filtering by a high frequency spatial filter and filtering by a high frequency spectral filter”, as asserted in paragraphs 5-6 of page 7 in Remarks filed on April 14, 2022.
In response to the argument cited above, the Office respectfully disagrees because Chiang clearly teaches highpass processing by filtering a signal (via the high-pass filter 202a and filtering VO2 in fig. 3), and inherently no processing BT signal through the highpass processing (BT only fed to the band-pass filter 202c to generate low frequency component S3, e.g., a range between 100Hz and 1kHz, below the crossover frequency 1500 Hz, col 4, ln 62-67) which is essentially consistent with the claimed feature above about “processing the external microphone signals, and not the internal microphone signal, through a highpass processing … and thus, the argument above is moot. Claim 11 is broader than claim 1 because claim 11 does not recite “high/low frequency spatial filters”, “high/low frequency spectral filter” or other related features as recited in claim 1 and both claim 1 further failed to recite what is filtered by the cited features “filtering by …” and see the section in 35 U.S.C. 112(b) above. 
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claim 11 under 35 USC §102(a)(2) and independent claim 1 under 35 USC §103(a), as set forth in the Office Action above, is maintained. For the at least similar reasons discussed above, the prior art rejection of dependent claims 2-10, 12-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654